Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ATTACHMENT TO ADVISORY ACTION
Responding to Arguments filed 12/23/2020
Applicant's arguments filed 12/23/2020 have been considered but they are not persuasive.
Claim 14 was previously dependent upon claim 13; and now it is rewritten as an independent claim with new language, which was does not appropriately show the changes to the claim language. The new language necessitates a need for further consideration and/or search; it is not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.

Applicant argues at page(s) 4, particularly “Reconsideration of the application is respectfully requested for reasons set forth below."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to following argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. 

Applicant argues at page(s) 4, particularly “The Examiner maintains that interpretation of the claims as means-plus-function claims under 35 U.S.C. § 112(f) is proper. All claims stand rejected under 35 U.S.C. § 112(a) as lacking disclosure of structure 
Applicant argues at page(s) 5, particularly “MPEP § 2181(1). Where, as here, a claim does not use the term “means” or “step,” a rebuttable presumption is triggered that section 112(f) does not apply. MPEP § 2181 (l)(A). The presumption may be overcome if the claim uses a generic placeholder as substitute for the word “means.” Id. The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure. Id."
page(s) 5, particularly “Regarding a name for structure, the Examiner has alleged that the phrases “first fibers” and “second fibers” are generic placeholders for the term “means.” Applicant submits this interpretation is erroneous. Applicant respectfully submits that a person of ordinary skill in the art would immediately recognize the structure of a “fiber.” Merriam-Webster defines the word “fiber” as “a thread or structure or object resembling a thread” (www.merriam-webster.com, accessed September 25, 2020, emphasis added). The word “fiber,” and the phrases “first fibers” and “second fibers” are expressly and authoritatively defined as “structure,” and are not generic substitutes for “means.” The word “fiber” does not even Imply a function. See Greenberg v. Ethlcon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996) (holding that, despite implying a function, and despite containing a generic placeholder term, recitation of “detent mechanism” was not subject to section 112, paragraph 6, because the word “detent” was structural, according to dictionary definition).

page(s) 6, particularly “Applicant submits that this interpretive procedure is erroneous, and is not supported by law or Office procedure. Gas permeability is a physical property like “depth,” not a functional term. The fact that the physical property has a function in the physical world does not make a recitation of the term for the physical property functional. See York Prods., Inc. v. Cent. Tractor Farm & Family Ctr., 99 F.3d 1574 (Recitation of “load locks having a depth...” was structural, not functional). Applicant submits that, absent recitation of a function, a claim cannot be interpreted as invoking section 112(f). MPEP § 2181 (l)(B).
page(s) 6, particularly “Finally, Applicant submits that, assuming arguendo that “gas permeability” is functional, a “fiber” is sufficient structure to provide a “gas permeability,” and would be so recognized by a person of ordinary skill in the art, since fibers can impede gas flow to varying degrees. The Office may not invoke interpretation under section 112(f) merely because distinguishing language in a claim is not further defined 
page(s) 6, particularly “Applicant submits that none of the three prongs of section 112(f) applicability analysis set forth in Office procedure are met by the present claims. Applicant therefore submits that interpretation of these claims under section 112(f) is improper, and the rejection under 112(a) for lacking disclosure of corresponding structure subject to such interpretation is also improper. Applicant respectfully requests the rejection be withdrawn.”
In response, respectfully, the Examiner does not find the argument persuasive.  MPEP 2181 PART I-A"If persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks") 35 U.S.C. 112(f)  will not apply." MPEP 2181 PART I ("Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure."); see also Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1376, 65 USPQ2d 1865, 1874 (Fed. Cir. 2003)."  Merely reciting "some structure" for the “first fibers” and “second fibers” as the Applicant has argued does not sufficiently rebut, the “first fibers” and “second fibers” being treated as generic placeholders, since "some structure" is not sufficient identification of the structure that performers the claimed functions, such as "a first gas permeability" and "a second gas permeability higher than the first gas permeability"


Applicant argues at page(s) 8, particularly “All claims stand rejected under pre-AIA  35 U.S.C. § 102(b) as being anticipated by WO/2006044255 (hereinafter “Sengupta”). The 
page(s) 8, particularly “Sengupta teaches a cartridge 12 (Fig. 2) that has a perforated center tube 22, a first membrane mat 30, a second membrane mat 32, a first tube sheet 26, and a second tube sheet 28. The first tube sheet affixes the first and second mats to a first center tube end 36, and the second tube sheet 28 affixes the first and second mats to a second center tube end 38 (p. 8, U 2). The second center tube end 38 can be closed with a plug 20 (p. 9, lines 1-2). The first and second membrane mats 30 and 32 are dissimilar as to material, porosity range, Gurley number, and/or pore size range (p. 9, ^ 1). Each membrane mat includes hollow fibers (p. 9, ^ 2). Fluid enters an inlet 56, which is a central passage that delivers fluid into the center tube 22. Fluid flow from the center tube 22 into the mats 30 and 32 and out through outlets 44 and 50, outlet 44 being in a side of the cartridge and outlet 50 being at the other end of the cartridge from the inlet.
page(s) 8, particularly “Sengupta does not teach, show, suggest, or make obvious a membrane element, comprising a first hollow cylinder-shaped fiber zone near an inlet of the membrane element and spanning the total height of the membrane element, the first 
page(s) 9, particularly “gas permeate exits an end of the membrane element and a second gas permeate, different from the first gas permeate, exits the end of the membrane element, as recited in claim 1 and claims dependent thereon.
In response, respectfully, the Examiner does not find the argument persuasive.  ;
With regard to claim 1, SENGUPTA teaches a membrane element comprising:, especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
a first hollow cylinder-shaped fiber zone (30) near an inlet (56,34) of the membrane element and spanning the total height of the membrane element, the first hollow cylinder-shaped fiber zone comprising first fibers (31), especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
a second hollow cylinder-shaped fiber zone (32) near an outlet (54,64) of the membrane element and spanning the total height of the membrane element, the second hollow cylinder-shaped fiber zone comprising second fibers (33), especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
first fibers and second fibers (structural equivalent of a second gas permeability of second fibers higher than the first gas permeability of first fibers), especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
SENGUPTA teaches 


Applicant argues at page(s) 9, particularly “Sengupta also does not teach, show, suggest, or make obvious a method of treating a gas, the method comprising flowing the gas through a membrane element containing at least two concentric, cylindrical-shaped zones spanning a total height of the membrane element and extending around the membrane element; wherein one of the zones comprises first fibers having a first gas selectivity and arranged so a first gas permeate exits an end of the membrane element; and wherein another of the zones comprises second fibers having a second gas selectivity different from the first gas selectivity, the second fibers arranged so a second different gas permeate exits an end of the membrane element; and mixing the first and second different gas permeates with one another after exiting the membrane element, as recited in claim 15 and claims dependent thereon."
page(s) 9, particularly “Applicant respectfully requests the rejection be withdrawn.
In response, respectfully, the Examiner does not find the argument persuasive.  
With regard to claim 15, SENGUPTA teaches a method of treating a gas, the method comprising:, especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
flowing the gas through a membrane element containing at least two concentric, cylindrical-shaped zones spanning a total height of the membrane element (31,33) and 
wherein one of the zones comprises first fibers (31; a structural equivalent of first fibers having a first gas selectivity and arranged so a first gas permeate exits an end of the membrane element), especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
wherein another of the zones compresses second fibers (33; a structural equivalent of second fibers having a second gas selectivity different from the first gas selectivity, the second fibers arranged so a second different gas permeate exits an end of the membrane element), especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1
SENGUPTA teaches 
method (a structural equivalent of mixing the first and second different gas permeates with one another after exiting the membrane element), especially at claim 1, fig 1, pg 19 para 3, pg 20 para 1

Applicant argues at page(s) 9, particularly “Applicants further hereby incorporate and reassert by reference the remarks from each of the prior responses in this application."
page(s) 9, particularly “Consideration of the foregoing remarks, reconsideration of the application, and withdrawal of the rejections are respectfully requested. Applicant has made an earnest attempt to place this case in condition for allowance according to law. However, the absence of a reply to a specific rejection, issue, or comment does not signify agreement with or concession of that rejection, issue, or comment. In addition, because the arguments made above or in previous responses may not be exhaustive, 
In response, respectfully, the Examiner does not find the argument persuasive.  ;
Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. 

Applicant argues at page(s) 9, particularly “By responding only the particular positions that the Examiner asserted, Applicant does not acquiesce to other positions, including those advance in any past prosecution."
page(s) 10, particularly “Applicant reserves the right to respond, in any subsequent prosecution, to any position the Examiner has asserted. Applicant does not acquiesce to any characterizations of any inventions, claims, or references cited, and Applicant’s arguments for patentability are not to be understood as implying that no other reasons for patentability exist.
In response, respectfully, the Examiner does not find the argument persuasive.  It is taken that the Applicant acquiesces to the rejection, issue, or comment; absent explicit traverse of the rejection, issue, or comment; regardless of the blanket disagreement. It is taken that the Applicant acquiesces to the Examiner’s characterizations regarding the invention, the claims, or the cited references; absent explicit traverse of the regarding the Examiner’s characterizations regarding the invention, the claims, or the cited references; regardless of the blanket disagreement.
/ANTHONY R SHUMATE/Primary Examiner, Art Unit 1776